Opinion by
Morrison, J.,
The single question raised by this appeal is the constitutionality of the Act of assembly of April 20, 1905, P. L. 246, exempting certain real estate from taxation. It must be conceded that without that act of assembly the plaintiff’s real estate was made, by the constitution and the general taxation laws of the state, subject to taxation precisely like similar property of other owners, “within the territorial limits of the authority levying the tax.” We think the act of April 20, *361905, is an attempt by the legislature to exempt a class of real estate from taxation in the teeth of the constitutional mandate withholding from the legislature any such power. That we may deem it wise and praiseworthy in the legislature to encourage the cultivation and preservation of timber for the general public good is beside the question. A laudable purpose does not warrant a disregard of the fundamental law of the state. The statute in question is entitled: “An Act to encourage the planting and the maintaining of sprout forest and timber-trees, and providing that those who thus aid shall be exempt from taxation; defining the duties of the township assessor of taxes, and penalties for violation of this act.” Section 1 of the act provides: “That in consideration of the public benefit to be derived from the planting and cultivation of forest or timber-trees, the owner or owners of any land or lands in this commonwealth who shall plant the same with forest or timber-trees, in number not less than three hundred to the acre, shall have a rebate in his or her or its taxes, to the amount of eighty per centum thereof, thereon, for a period of thirty five years: Provided that such rebate shall not amount to more than forty-five cents per acre,” etc.
The second section of the act provides, “The owner or owners of any land or lands in this commonwealth who shall maintain upon said land or lands sprout forest or timber-trees, in number not less than three hundred to the acre, shall be entitled to and receive the rebate of taxes as provided in section 1,” etc. The proviso in the sixth section of the act is as follows: “Provided, however, that the provisions of this act shall not be construed so as to. exempt from taxation more than five hundred acres, owned by any one person or body corporate, or limited co-partnership or association.”
Sections 1 and 2, of article IX. of the constitution which it is contended are offended against by the act of April 20, 1905, are as follows:
Section 1. “All taxes shall be uniform, upon the same class of subjects, within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws; but the General Assembly may,.by general laws, exempt *37from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.”
Section 2. “All laws exempting property from taxation, other than the property above enumerated, shall be void.”
The act of 1905, cannot be upheld as a classification act, because it is not based on any sustainable ground on that theory. This is ruled and settled, we think, in Cope’s Estate, 191 Pa. 1 (see p. 22) where Mr. Chief Justice Sterrett says: “A pretended classification that is based solely on a difference in quantity of precisely the same kind of property is necessarily unjust, arbitrary and illegal. For example, a division of personal property into three classes with the view of imposing a different tax rate on each, — class 1, consisting of personal property exceeding in value the sum of one hundred thousand dollars ($100,000), class 2, consisting of personal property exceeding in value twenty thousand dollars ($20,000) and not exceeding one hundred thousand dollars ($100,000), and class 3, consisting of personal property not exceeding in value twenty thousand dollars ($20,000) — would be so manifestly arbitrary and illegal that no one would attempt to justify it’
“The next clause of section 1, expressly authorizes the legislature to exempt from taxation four specified classes or kinds of property. This specific delegation of authority to exempt impliedly prohibits express exemption from taxation of any other property, but to place this matter beyond the reach of doubt, it is expressly ordained in section 2, that 'all laws exempting property from taxation other than the property above enumerated shall be void.’ ”
We think it quite clear that the legislature has not power to say that farms of fifty acres each shall be exempt from taxation, nor that they shall only be taxed one-half as much per acre as 500 acre farms.
The interesting and able argument of counsel for appellant has not convinced us that the act of 1905 is not in violation of the constitution. We find nothing in the authorities cited in the argument in conflict with our conclusion that the court *38below did not err in holding said act unconstitutional and void. All of the cases cited rest on different grounds than the act of 1905. Among the cases relied on by counsel are Erie v. Griswold, 184 Pa. 435, affirming 5 Pa. Superior Ct. 132, and Franklin v. Hancock, 204 Pa. 110, affirming 18 Pa. Superior Ct. 398, but, in our opinion, these cases do not meet the difficulty encountered by the plaintiff. They all rest on reasons readily distinguishable from the question raised by attempting to enforce the act of April 20, 1905; that act attempts to exempt landed property from taxation while the constitution says in plain terms that the general assembly is without power to so legislate, except as therein enumerated.
We have already seen that the constitution, sec. 1, art. IX, in part reads: “ But the general assembly may, by general laws, exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.” This is clear language and it embraces all of the property, otherwise subject to taxation, which the legislature has power to exempt from the general burden of taxation. The plaintiff's land being clearly subject to taxation, and not coming within the above-mentioned subjects, which may be exempted by the legislature, it seems to us that his case falls because the act of assembly under which he claims exemption is in conflict with the constitution and, therefore, void. The constitution enumerates the kind of property that may be exempted by the general assembly and this, by implication, necessarily excludes all other taxable property.
Under the act of 1905, the owner of real estate may devote it to the purposes mentioned in the act and thus escape his share of the burden of taxation until he shall have raised a valuable lot of timber, which he may then proceed to sell and put the money received therefor in his pocket. We do not think the legislature has the power to thus aid an owner of real estate to raise timber for his personal profit.
But why should we pursue this subject further? The learned court below adequately considered the single question raised in the record, and gave sufficient reasons for holding the Act *39of assembly of April 20, 1905, P. L. 246, unconstitutional. We do not think it profitable to say more in view of the clear opinion of the learned judge below.
The appeal is dismissed at the costs of appellant, and the judgment is affirmed.
Head, J., dissents.